DETAILED ACTION
Claim Objections
Claim 5 objected to because of the following informalities:  delete the term “and” in line 5.  Appropriate correction is required.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towse et al. (8,033,826).
Towse discloses an adapter 30 (figures 1A-2C) for attaching a first dental component a second dental component, the adapter comprising: a coronal attachment portion (e.g. upper portion) for attaching the adapter to first dental component; an apical attachment portion (e.g. lower portion) for attaching the adapter to the second dental component; and an intermediate portion (e.g. mid portion) arranged between the coronal attachment portion and the apical attachment portion; wherein the intermediate portion has a coronal bearing surface (see upper surface of element 35) for abutting an apical portion of the first dental component and an apical bearing surface opposite to the coronal bearing surface (see opposite of upper surface of element 35)  for abutting a coronal portion of the second dental component; wherein the apical attachment portion is a protrusion (see figures 1A-2C) extending from the apical bearing surface of the intermediate portion and defining an apical end portion of the adapter and configured to be received in a corresponding recess of the second dental component, and the protrusion along its length from the intermediate portion to the apical end portion has a circular cross-section and is rotationally symmetric, so that the adapter is rotatable relative to the second dental component in the state of attachment of the adapter to the second dental component; the coronal attachment portion and the apical attachment portion is/are elastically or plastically deformable at least in all directions perpendicular to the direction from the apical attachment portion towards the coronal attachment portion (see fig. 1A, 34, 37 similar to the applicant’s invention); the intermediate portion is elastically or plastically deformable at least in the direction from the apical attachment portion towards the coronal attachment portion and the direction from the coronal attachment portion towards the apical attachment portion (PEEK material); the intermediate portion has a annular shape with the annulus lying in a plane which is perpendicular to the direction from the coronal attachment portion towards the apical attachment portion (see fig. 1A); the adapter includes a through hole (fig. 2C) extending through the adapter in the direction from the coronal attachment portion towards the apical attachment portion; the coronal attachment portion, the apical attachment portion and the intermediate portion are made of the same material (e.g. PEEK); the intermediate portion (e.g. 35) has a constant thickness in the direction from the coronal attachment portion towards the apical attachment portion throughout the intermediate portion (see fig. 2C); the coronal attachment portion has a snap fit arrangement including at least one flexible element with a projection that is configured to be received in a corresponding cavity formed in an apical portion of the dental superstructure (see flexible fingers 34, 37); the coronal attachment portion has a protrusion configured/capable to be received in a corresponding recess of the dental superstructure and to be held in this recess by friction fit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towse et al.  as applied to claim 1 above and further in view of Marlin (2014/0205969). 
	Towse discloses the invention substantially as claimed except marking as claimed; however Marlin teaches an adapter having marking 120. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Towse by providing the adapter with marking/indicia as claimed as taught by Marlin for alignment purposes.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772